Opinion by
Cline, J.
It was stipulated that the merchandise consists of com feed meal containing bran, used for animal feed and not for human consumption, and that it "is the same in all material respects as that the subject of Abstract 47746, excepting that the merchandise covered by said abstract was imported prior to the Canadian Trade Agreement (T. D. 49752). In accordance therewith the corn feed meal in question was held dutiable at 5 percent ad valorem under the provision for byproduct feeds obtained in milling wheat or other cereals under paragraph 730, as modified by said Canadian Trade Agreement (T. D. 49752). Protest sustained to this extent.